UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4020


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BRANDON CARDEZ,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-cr-00152-FL-1)


Submitted: August 22, 2019                                        Decided: August 26, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Leza Lee Driscoll, LAW OFFICE OF LEZA LEE DRISCOLL, PLLC, Raleigh, North
Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-
Parker, Assistant United States Attorney, Banumathi Rangarajan, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brandon Cardez appeals from the 24-month sentence imposed upon revocation of

his supervised release.   Cardez argues that his revocation sentence is procedurally

unreasonable because the district court failed to provide an adequate explanation for

sentencing him at the statutory maximum and failed to address his arguments. We

disagree.

      In 2015, Cardez pled guilty to felon in possession of a firearm and ammunition in

violation of 18 U.S.C. § 922(g)(1) (2012). The district court sentenced him to 28 months

in prison followed by 3 years of supervised release. Cardez’s period of supervised

release began on June 2, 2017.      Almost immediately, Cardez violated the terms of

supervised release by testing positive for marijuana. The district court continued Cardez

on supervised release. Approximately a month later, Cardez again tested positive for

marijuana, and the district court continued his supervised release. In September 2017,

Cardez was arrested, and in March 2018 pled guilty in North Carolina state court to

breaking and entering a motor vehicle, misdemeanor larceny, larceny of a motor vehicle,

felony larceny, and possession of a stolen vehicle. He admitted that this criminal conduct

violated the terms of his supervised release. The district court revoked his supervised

release and sentenced him to the statutory maximum 24 months in prison.

      “[W]hen this Court examines a revocation sentence, we take a more deferential

appellate posture concerning issues of fact and the exercise of discretion than

reasonableness review for guidelines sentences. We will affirm a revocation sentence if

it is within the statutory maximum and is not plainly unreasonable.” United States v.

                                            2
Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (citations, brackets, and internal quotation

marks omitted).

       A revocation sentence passes procedural muster if it is supported by a
       sufficient explanation so that we may effectively review the reasonableness
       of the sentence, which must encompass an assurance that the sentencing
       court considered the applicable sentencing factors with regard to the
       particular defendant before it and also considered any potentially
       meritorious arguments raised by the parties with regard to sentencing.

United States v. Gibbs, 897 F.3d 199, 203 (4th Cir. 2018) (citations, brackets, and

internal quotation marks omitted).

       The district court determined that the Sentencing Guidelines advisory policy

statement range of 8 to 14 months of imprisonment did not sufficiently account for either

the nature and circumstances of Cardez’s conduct or his history. The district court

described Cardez’s conduct as an “egregious breach of trust,” meriting a 24-month

sentence, and considered the applicable statutory sentencing factors. The district court’s

consideration of Cardez’s arguments concerning his mental health condition and

addiction is verified by its recommendation that he receive mental health treatment. We

conclude that the court’s explanation was sufficient. Cardez’s sentence therefore is not

plainly unreasonable, and we affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            3